TEXE ATNBRNEY    GENERAL
                    OF YIYEXAS
                      AURTIN.     TEXAS        78711




                              January     16, 1974


The Honorable Raymond W. Vowel1                      Opinion No.   H-   211
State Department   of Public Welfare
John H. Reagan Building                              Re: Availability   of funds to
Austin, Texas    78701                               establish  a record .file required
                                                     by $11.17, Title&     Family Code,
                                                     63rd Leg. and obligation of Dept.
                                                     of Public Welfare to carry out
                                                     pro,visions of the Code for which
                                                     there are no. appropriations.

Dear Mr.   Vowell:

     Your opinion request concerns the problem ‘of financing the program
assigned to your department under various provisions     of Title 2 of the Family
Code, (Acts 1973, 63rd Leg.,   R. S., ch. 543, p. 1411).

      Your first two questions concern $11.17 of the Code, which requires   your
 department to establish and maintain a central record file of suits affecting
the parent-child  relationship. Subsection (c) of $11.17 provides:

                   “On the written request of a court or of an
            attorney,    the department    shall identify the court
            which last had jurisdiction      of the child in a suit
            affecting the parent-child     relationship   and give the
            docket number of the suit, or state that the child
            has not been the subject of a suit affecting the
            parent-child    relationship.    The child shall be
            identified in the request by name, birthdate,        and
            place of birth.     The department shall transmit
            this information     within 10 davs after the dav the
            request is received and may charge a reasonable
            fee to cover the cost of this service. ‘I (emphasis
            added)




                                    p.   989
The Honorable    Raymond    W.   Vowell,     page 2   (H-211)




     Your first question is whether the emphasized       language. constitutes
an appropriation  of the reasonable   fee, if any, to your department,      there
being no such “specific  appropriation”    in the portion of the ,Appropriation
Act applicable to your Department.      See Article   8, $ 6, Constitution of
Texas.

      In our opinion, the language does not constitute an appropriation.        We
 are not unmindful of the language in cases such as Pickle v. Finley,        44 S.W.
480 (Tex. 1898) and National Biscuit        Company v. State of Texas,   135 S.W.2d
687 (Tex. 1940), that no specific words are necessary       in order to make an
 appropriation:   that an appropriation    may be made by implication   when the
language employed leads to the belief that such was the intent of the Legislature:
and that, where an appropriation       is made of all funds coming from certain
 sources and deposited in a special fund for a de.s.ignated purpose,     it is not
necessary    for the appropriating    act to name a certain or e,ven a maximum     sum.
 And see Attorney General Opinions C-248 (1964), V-887 (1949), V-895 (1949),
V-1255 (1951).

     However,     these authorities   interpret statumry language     clearly indicating
an intention to appropriate    funds.    For instance,  in Attorney   General Opinion
V-887,   the following statutory language was involved:

                   “All license fees collected by the Commissioner
             of Agrizlture    under the provisions     ,hereof shall be
             placed in a special fund in the State Treasury       to be
             known as ‘The 2, 4-D License Fund, ’ which fund shall
             be available to the Commissioner       of Agriculture   for
             the purpose of defraying expenses which accrue in
             the administration   of the provisions    hereof and same
             shall be paid out by the State Treasurer       upon warrants
             based upon vouchers     issued therefor by the Commis-
             sioner of Agriculture.    ”

     On the other hand, in Attorney General Opinion H-154 (1973) this office
was “unable to find in Article 5521f, V. T. C. S., any language of appropriation”,
in a statute which provided:




                                    p.     990
The Honorable        Raymond    W.     Vowell,     page 3 (H-21 1)




             “(a) The board [Performance      Certification Board]
             with the advice of the department [of Labor Statis-
             tics] shall establish a schedule of fees .to pay the
             cost incurred by the department for the work
             relating to the administration  and enforcement
             of this Act. . .

             .   ,   .


             “(d) All fees shall be paid to the state treasury
             and placed in a special account for the use of tlss
             department   in the administration and enforcement
             of this Act. ”

      The language in $11.17(c) of the Family Code does not even “earmark”    the
funds when they are placed in the State Treasury   and does not appropriate them
 to your department expressly   or by implication.

     Your next question, contingent upon a negative answer to the first question,
inquires, “to what extent is the Department  obligated.to    implement  this program,
for which it has thereby received no appropriation?”      This question is similar
to your remaining questions and they will be discussed     tog,ether.

     Your next question        asks:

             “It has been estimated that the cost of establishing
             and maintaining    the central record file may be as
             much as $250, 000 for the first year; yet, at no point
             in the currently   effective Appropriations   Act has the
             Department    received any specific appropriation     to
             meet this expense.      Therefore,  we  are requesting
             your consideration     and guidance with respect t,o the
             following question:

             ” 1 To what extent is the Department     obligated to
             implement the program     established   by Section 11.17
             of Title 2 of the Family Code when it has received
             no specific appropriation   in the currently   effective




                                           p.    991
The Honorable    Raymond    W.   Vowell,     page 4   (H-211)




             Appropriations Act to meet the administrative   costs
             of the program and when no other source of appro-
             priated funds may be available for this purpose? ’ ”

     Section 34. 05 of the Family Code requires your Department       to make
investigations   promptly after receiving   oral or written reports of xhild abuse.
The Legislature    has not appropriated   any moneys to the Department to meet
the administrative   expenses of performing     these functions.  You inquire:

             “To what extent is the Department     obligated~to p,er.-
             form the tasks mandated by Section 34,. 05 of Title 2
             of the Family Code when it has received no specific
             appropriations   to meet the administrative    expenses
             of such activity? ‘I

     All of these inquiries relate to the obligation   of your Department when it
is burdened with a statutory duty but receives      no specific appropriation to
carry out the mandate.

      It is not necessary   that appropriations be spedific with reference       to each
such program.       All three of these programs   ar.e closely related to child
welfare and Item 34 B of the General Appropriations          Act grants yo.ur department
funds to be expended for “child welfare services”.         (II. B. 139, 63rd Leg.,
at II-45).   We are of the opinion that such appropriation       is sufficiently  specific
to justify expending funds and using personnel      in connection with any of the
programs     and duties mentioned in your letter.

     As to whether the amount of the appropriation   is sufficient to enable you
to effectively establish and maintain these programs    and to continue with your
present duties, we express no opinion.

                                    SUMMARY

             The provision  of $11.17(c) of Title 2 of the Family Code,
    authorizing  the Department    of Public Welfare to charge a reasonable
    fee to cover the cost of providing information     from a central records
    file does not constitute an appropriation    of such fees to the Department




                                    p.     992
The Honorable   Raymond    W.   Vowell,     page 5    (H-211)




    for that purpose.    However,    the appropriation  for child welfare
    services   in the Appropriations    Act constitutes an appropriation
    to the Department    for providing such services    as well as for
    establishing   and maintaining the contemplated     central records file
    and for conducting the investigations     of child abuse provided in
    5 34. 05 of the Family Code.

                                                     Very   truly   yours,
                                                     A




                                                     Attorney   General      of Texas




DAVID     M.KENDALL,      Chairman
Opinion   Committee




                                     p.   993